Opinion issued January 30, 2003

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01179-CV
____________

KENDRA CUYLER, Appellant

V.

MELLON MORTGAGE CO., Appellee



On Appeal from the 190th District Court 
Harris County, Texas
Trial Court Cause No. 0014274



MEMORANDUM   OPINION
 This is an appeal from a July 22, 2002 order dismissing defendant, Mellon
Mortgage Co. (Mellon) from appellant/plaintiff's suit against Mellon and Preston J.
Julian, Jr. individually and as a trustee.
	On November 12, 2002, the Clerk of this Court advised appellant that the
$125 filing fee was past due and instructed her to pay it within 15 days.  The 15 days
have expired and appellant has not paid the filing fee.
	On December 23, 2002, this Court issued an order advising appellant that
it did not appear that this Court had jurisdiction of this matter because it appeared
there was not a final disposition of all of the parties in the proceeding below.  We
gave appellant until January 13, 2003 to demonstrate why this appeal should not be
dismissed for want of jurisdiction.  That date has passed and appellant has made no
such showing.
	Additionally, this Court advised appellant that the clerk's record was late
and ordered the clerk's record to be filed by January 22, 2003, subject to appellant
paying for it or making satisfactory arrangements to pay for it.  The district clerk has
advised this Court that the reason the clerk's record has not been filed is because
appellant has not paid for it or made satisfactory arrangements to do so.
	Appellant's appeal is dismissed for want of prosecution.  See Tex. R. App.
P. 42.3(b),(c).
PER CURIAM
Panel consists of Justices Hedges, Hanks, and Wilson.